Name: Commission Regulation (EEC) No 517/88 of 26 February 1988 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/14 Official Journal of the European Communities 27. 2. 88 COMMISSION REGULATION (EEC) No 517/88 of 26 February 1988 fixing the import levies on compound feedingstuffs products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (*), as last amended by Regulation (EEC) No 1821 /87 (*) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to ¢ the Act of Accession of Spain and Portugal, Whereas, pursuant to Article 272 of the Act of Accession, the Community as constituted at 31 December 1985 must, in the case of products specified in Article 1 of Regulation (EEC) No 2727/75 and in Article 1 of Council Regulation (EEC) No 1418/76 Q, as last amended by Regulation (EEC) No 3990/87 (8), which are imported from Portugal, apply the arrangements which were appli ­ cable in respect of Portugal before accession ; whereas, under Article 4 of Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (9), the same arrangements are to be applied in the case of Spain ; whereas a levy should be applied pursuant to those arrangements and whereas that levy should be calculated in accordance with the rules laid down in Commission Regulation 156/67/EEC as last amended by Regulation (EEC) No 31 /76 ("), and taking into account the situation with regard to market prices in Portugal ; and whereas, in the case of imports into Spain the accession compensatory amount applicable to trade between Spain and the Community as constitued at 31 December 1985 should be deducted from the levy ; Having regard to Council Regulation (EEC) (No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (DEC) No 3989/87 (2), and in particular Article 14 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on compound feedingstuffs are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 ; whereas Article 4 of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as amended by Regulation (EEC) No 944/87 (4), provides that the incidence on the prime costs of these feeding ­ stuffs of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable during the first 25 days of the month preceding that month of importation to the quantities of basic products considered to have been used in the manu ­ facture of such compound feedingstuffs, this average being adjusted on the basis of the threshold price for the basic products in question ruling during the month, of importation ; Whereas Council Regulation (EEC) No 2658/87 ('^ intro ­ duces from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the previous nomenclature ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Whereas the levy thus determined, increased by the fixed component, is valid for one month ; whereas the amount of the fixed component of the levy is laid down in Article 6 of Regulation (EEC) No 2743/75 ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 12 of Council Regula ­ tion (EEC) No 486/85 of 26 February 1985 on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (13), as last amended by Regu ­ lation (EEC) No 1636/87 ("), O OJ No L 61 , 26. 2. 1986, p. 4. CO OJ No L 172, 30. 6. 1987, p. 102. o OJ No L 166, 25. 6. 1976, p. 1 . (') OJ No L 377, 31 . 12. 1987, p . 15. 0 OJ No L 367, 31 . 12. 1985, p. 7. O OJ No 128, 27. 6. 1967, p. 2533/67. (") OJ No L 5, 10 . 1 . 1976, p. 18 . C 1) OJ No L 256, 7. 9 . 1987, p. 1 . (1J) OJ No L 164, 24. 6. 1985, p . 1 . 04) OJ No L 153, 13. 6 . 1987, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 377, 31 . 12. 1987, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 60. ( «) OJ No L 90, 2. 4. 1987, p. 2. No L 53/1527. 2. 88 Official Journal of the European Communities  for other currencies, ah exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the * previous indent, and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 March 1988 . Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1988. For the Commission Frans ANDRIESSEN Vice-President No L 53/16 Official Journal of the European Communities 27. 2. 88 ANNEX to the Commission Regulation of 26 February 1988 fixing die import levies on compound feedingstuffs (ECU/ tonne) CN code Levies Portugal Third countries (other than ACP and OCT) ACP and OCT 2309 10 11 10,88 38,00 27,12 2309 10 13 10,88 655,37 644,49 2309 10 31 10,88 95,62 84,74 2309 10 33 10,88 712,99 702,11 2309 10 51 10,88 18035 169,47 2309 10 53 10,88 797,72 786,84 2309 90 31 10,88 38,00 27,12 2309 90 33 10,88 655,37 644,49 2309 90 41 10,88 95,62 84,74 2309 90 43 10,88 712,99 702,11 2309 90 51 10,88 180,35 169,47 2309 90 53 10,88 797,72 786,84